



Exhibit 10.14


Executive Officer Compensation


The annual base salaries for our executive officers as of January 1, 2018 are as
follows:


Name
 
Title
 
 
 
Vivek Jain
 
Chairman of the Board and Chief Executive Officer
 
$
650,000


 
Scott E. Lamb
 
Chief Financial Officer
 
$
395,150


 
Steven C. Riggs
 
Vice President of Operations
 
$
360,582


 
Alison D. Burcar
 
Vice President and General Manager of Infusion Systems
 
$
315,000


 
Tom McCall
 
Vice President and General Manager of Critical Care
 
$
293,550


 








